DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on 2/23/2021.
Initially, Examiner remarks that as correctly asserted by Applicant, “figures 15 to 23 are also readable” on elected Species III. The traversal is on the grounds that no undue burden is created and the subject matter is not independent and distinct. Undue burden is created by the necessity to search for the mutually exclusive subject matter of each species and then formulate the Official action, the subject matter of the species being independent and distinct because of the mutually exclusive structural characteristics of species I to XII.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11, and 13-20 - are rejected under 35 U.S.C. 103 as being unpatentable over Martion (6,363,676) in view of Wagner (8,800,231).
1.	Martion discloses a siding panel, comprising:
a siding body having a front (exposed) surface, a rear (unexposed) surface, an upper (top) edge, and a lower (bottom) edge;
a hanger section extending from the upper edge (Fig. 1); and
a lower locking section extending from the lower edge and comprising:
a lower return leg (lrl); 
an upwardly extending lip (uel); and 
a locking flange (protrusion 17 is a locking flange because it is a flange and it facilitates locking the lower locking section to the hanger section) comprising a lateral extension extending from the upwardly extending lip. 
Martion does not disclose a second upwardly extending lip extending from the lateral extension.
Wagner discloses that it is old in the art to have a lip (the lip at the end of 130, Fig. 3) extending from a lateral extension (130) in a direction (down) that enhances a hanger section (124)/lower locking section interface (Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second upwardly extending lip extending up from the Martion lateral extension to better fill the void above protrusion 17 and make a tighter hanger 

    PNG
    media_image1.png
    147
    128
    media_image1.png
    Greyscale

Annotated Fig. 1 (Martion)

2.	Martion in view of Wagner discloses the siding panel of claim 1, Martion further disclosing the lower return leg extends inwardly (toward the wall) from the lower edge.

4.	Martion in view of Wagner discloses the siding panel of claim 1, Martion in view of Wagner further disclosing the second upwardly extending lip is substantially perpendicular to the lateral extension because in Martion in view of Wagner, the lower locking section is orthogonal to the lateral extension as taught by Wagner. 

5.	Martion in view of Wagner discloses the siding panel of claim 1, Martion further disclosing the locking flange and the hanger section comprises an interference fit because of the interfitting contact between the relevant structures as shown in Fig. 3. 

6.	Martion in view of Wagner discloses the siding panel of claim 5, Martion further disclosing “the configuration 17 assures a tight interlock of the lower portion of the panel with a corresponding reverse S shaped portion 19 of a similar panel”, col. 2, lines 58-60. However, Martion does not expressly disclose the locking flange comprises a width, Wl, wherein an opening of the hanger 

7.	Martion in view of Wagner discloses the siding panel of claim 1, Martion further disclosing the siding panel comprises an upper extension portion 13 that extends from the upper edge to a central return leg 14.

8.	Martion in view of Wagner discloses the siding panel of claim 7, Martion further disclosing the siding panel comprises a lower extension portion 12 that extends from the central return leg to the lower edge.

9.	Martion in view of Wagner discloses the siding panel of claim 8, Martion further disclosing the upper extension portion and the lower extension portion are configured to visually simulate single courses of overlapping siding, wherein the overlap is simulated by the central return leg, Fig. 1.

10.	Martion does not expressly disclose a reinforcement panel disposed on the rear surface of the siding body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Martion to have a reinforcement panel disposed on the rear surface of the siding body in the form of a contoured foam panel for insulative value. 


a first siding panel having a siding body having a front (exposed) surface, a rear (unexposed) surface, an upper (top) edge, and a lower (bottom) edge, wherein the first siding panel comprises a hanger section extending from the upper edge; and
a second siding panel having a siding body having a front (exposed) surface, a rear (unexposed) surface, an upper (top) edge, and a lower (bottom) edge, wherein the second siding panel comprises a lower locking section extending from the lower edge, wherein the lower locking section comprises:
a lower return leg (lrl);
an upwardly extending lip (uel); and
a locking flange (protrusion 17 is a locking flange because it is a flange and it facilitates locking the lower locking section to the hanger section) comprising a lateral extension extending from the upwardly extending lip, 
wherein the lower locking section of the second siding panel is configured to engage the hanger section of the first siding panel (Fig. 3).
Martion does not disclose a second upwardly extending lip extending from the lateral extension.
Wagner discloses that it is old in the art to have a lip (the lip at the end of 130, Fig. 3) extending from a lateral extension (130) in a direction (down) that enhances a hanger section (124)/lower locking section interface (Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second upwardly extending lip extending up from the Martion lateral extension to better fill the void above protrusion 17 and make a tighter hanger section/lower locking section connection in the same way the Wagner lip extends down for a tighter hanger section/lower locking section connection. 


14.	Martion in view of Wagner discloses the siding panel of claim 13, Martion in view of Wagner further disclosing the locking flange of the lower locking section of the second siding panel is “prevented”, as broadly recited, from contacting the recessed locking section of the hanger section of the first siding panel at least in that, as shown in Martion Fig. 3, protrusion 17 does not contact the inner loop walls, a Martion in view of Wagner locking flange with a lip also maintaining such lack of direct contact while still maintaining a better fit than Martion alone. 

15.	Martion in view of Wagner discloses the siding panel of claim 14, Martion in view of Wagner further disclosing the second panel locking flange is prevented from contacting the recessed locking section of the first siding panel by contact between a bend portion of the hanger section and the lower return leg of second siding panel because such prevented contact as described in the rejection of claim 14 is facilitated by contact between bend portion 24 of the Martion hanger section and the lower return leg of second siding panel as shown in Fig. 3, such contacted keeping the Martion in view of Wagner locking flange from advancing up to the upper part of the hanger section loop. 

16.	Martion in view of Wagner discloses the siding panel of claim 11, Martion in view of Wagner further disclosing the locking flange of the lower locking section of the second panel and the hanger section of the first siding panel comprise an interference fit (there is interfitting contact between the relevant structures as shown in Fig. 3), Martion further disclosing “the configuration 17 assures a tight interlock of the lower portion of the panel with a corresponding reverse S shaped portion 19 of a 

17.	Martion in view of Wagner discloses the siding panel of claim 11, Martion further disclosing the second siding panel is installed above the first siding panel on an outer wall of a structure (“A siding panel for installation on walls”, abstract). 

18.	Martion does not expressly disclose a reinforcement panel disposed on the rear surface of the siding body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Martion to have a reinforcement panel disposed on the rear surface of the siding body in the form of a contoured foam panel for insulative value.
19.	Martion in view of Wagner discloses the siding panel of claim 11, Martion further disclosing the second siding panel comprises a hanger section extending from the upper edge of the second siding panel (all the system panels have both hanger and lower locking sections). 
20.	Martion in view of Wagner discloses the siding panel of claim 19, Martion in view of Wagner further comprising:

a lower edge, wherein the third siding panel comprises a lower locking section extending from the lower edge, wherein the lower locking section comprises: a lower return leg;
an upwardly extending lip; and
a locking flange comprising a lateral extension extending from the upwardly extending lip and a second upwardly extending lip extending from the lateral extension;
wherein the lower locking section of the third siding panel is configured to engage the hanger section of the second siding panel, Martion in view of Wagner comprising such third panel because Martion teaches a series of interlocked panels including any number of panels necessary to clad the building wall. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633